 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY YOUNG,                                      No. 2: 15-cv-2674 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    MUHAMMAD QURESHI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. This action is set for a jury trial before the Honorable John A. Mendez on

19   January 13, 2020.

20          On August 26, 2019, the court issued a pretrial order. (ECF No. 62.) The pretrial order

21   stated that plaintiff requested a settlement conference. The pretrial order directed defendants to

22   inform the court whether they would participate in a settlement conference.

23          On September 5, 2019, defendants filed a statement stating that they would participate in a

24   settlement conference. (ECF No. 63.)

25   ////

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, the parties shall return to the court the attached form indicating whether they waive

 3   disqualification of the undersigned to conduct the settlement conference; following receipt of this

 4   form, a settlement conference will be scheduled.

 5   Dated: September 9, 2019

 6

 7

 8

 9

10   Young2674.set
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    DANNY GEROME YOUNG,                               No. 2: 15-cv-2674 JAM KJN P
 7                       Plaintiff,
 8           v.                                         NOTICE RE: JUDGE ELECTION FOR
                                                        SETTLEMENT CONFERENCE
 9    MUHAMMAD QURESHI, et al.,
10                       Defendants.
11

12   1. As required by court order, the parties notify the court of the following election:

13          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing

14   below affirmatively requests that the assigned Magistrate Judge participate in the settlement

15   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on

16   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s

17   jurisdiction under 28 U.S.C. § 636(c)(1).

18                       OR
            ____ The party signing below requests that a different judge hold the settlement
19
     conference.
20
            AND
21
     2. Plaintiff indicates his preference by checking one:
22
     _____ Plaintiff would like to participate in the settlement conference in person.
23
            OR
24
     _____ Plaintiff would like to participate in the settlement conference by video conference.
25

26   DATED:
27                                                          ________________________________
                                                            Plaintiff or Counsel for Defendants
28
                                                        3
